DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/09/2021.
Claims 1, 9, 12, 15, and 20 have been amended. Claims 10-11, 18-19 have been newly canceled and claims 21-24 have been newly added.
New claim 23 includes wherein the isolated therapeutic cells are not drawn to immune cells and therefore it is drawn to a non-elected specie and is thus withdrawn.
Claims 1-9, 12-17 and 20-24 are currently pending.
Claims 5, 15 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie (different therapeutic cell types), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.

Claims 1-4, 6-9, 12-14, 16-17, 20-22 and 24 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 12, 13, 16-17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2011/0091434-from IDS filed 10/03/2018) in view of Slepushkin et al (US 2008/0274091).
The claims are drawn to methods of cryopreserving fucosylated therapeutic cells comprising isolating therapeutic cells, fucosylating the cells by contacting them with al, 3-fucosyltransferase and a fucose donor, freezing the fucosylated cells in a therapeutic cell cryopreservation composition comprising a physiologically balanced salt solution and a cryoprotectant and wherein the crvopreserved fucosylated therapeutic cells retain a fucosylation level of at least about 90% of the fucosylation level present prior to freezing.
Applicant has elected α1,3-fucosyltransferase VII (FTVII) as the α1,3-fucosyltransferase and immune cells as the therapeutic cell.

Regarding claims 1 and 20, Miller et al teach methods of fucosylating cells by isolating therapeutic cells and contacting the cells with α1,3-fucosyltransferase and a fucose donor (pages 2-3 para 20-29), including immune cells such as T cells (page 3 para 25 and 26). Miller et al teach an embodiment wherein cells, such as cord blood, can be pretreated with a fucosylation kit prior to freezing or storage (cryopreserved) (page 5 para 47).
Miller et al are silent with regard to how the fucosylated cells are frozen for storage.
Slepushkin teach a method of manufacturing autologous T cells for both laboratory and clinical use (abstract, page 1 para 3-4). The T cells are suspended in 
Slepushkin teach wherein the cells are cooled at a rate of about 1°C per minute to about -80°C to produce a frozen cell suspension and transferring the frozen cells to storage (page 23 example 25-page 24, page 26 para 335-336). Slepushkin teach storage of their cryopreserved T cells in liquid nitrogen (page 24 para 322-324). 
One of ordinary skill in the art would have been motivated to cryopreserve the fucosylated immune cells, such as T cells, of Miller et al in a physiologically balanced salt solution and a cryoprotective because Slepushkin teach that this treatment would allow for the advantages of storage and further therapeutic use of cells, such as T cells (immune cells) and because Miller et al teach that their fucosylated cells can be cryopreserved. One of ordinary skill in the art would have been motivated to thaw the cryopreserved fucosylated cells when they are needed for further therapeutic use in administration as a transplant. One of ordinary skill in the art would have had a reasonable expectation of success because Slepushkin teach that their cryopreservation method provides a cell product that is suitable for clinical use (page 24) and is stable for up to 6 months when stored at -80 degrees C (page 26 para 335-336) and Miller suggests that fucosylated cells can be frozen (page 5 para 47).

Therefore one of ordinary skill in the art would have been motivated to modify the method of Miller et al to obtain maximal levels of fucosylated product through routine optimization and experimentation because Miller et al indicates that maximizing fucosylation is beneficial and desirable. One of ordinary skill in the art would aim to get and keep as close to 100% fucosylation levels in their method, such as at least 90%, because 100% would be the maximum level. One of ordinary skill in the art would have had a reasonable expectation of success because Miller teaches that this maximal formation can be attained with sufficient concentrations and time periods and can be measured using Flow Cytometry.
Regarding claim 2, Miller et al teach wherein the al, 3-fucosyltransferase is α1, 3-fucosyltransferase VII (FTVII) (page 2 para 13, 22, page 3, para 23, 29).
Regarding claim 3, Miller et al teach wherein the fucose donor is GDP-fucose (guanosine diphosphate fucose)(page 3 para 22-23, page 5 para 49).
Regarding claim 4, Miller et al teach wherein the therapeutic cells are isolated (obtained) from bone marrow and cord blood and other tissues (page 3 para 24).
Regarding claims 6-7 and 16-17, Miller et al teach wherein the therapeutic cells are immune cells, such as T cells (page 3 para 24-26).
Regarding claims 8-9, 21-22, and 24, Slepushkin teach wherein their cryomedia consists of Plasmalyte-A (physiologically balanced salt solution as described by Applicant at page 18 para 67 of their Specification), DMSO (dimethylsulfoxide – a permeating cryoprotectant) and human serum albumin (non-permeating cryoprotectant protein) (page 20 para 254-260, page 23 para 313-319).
Regarding claim 12, Miller et al teach wherein expanded stem cells are provided for fucosylation (page 1 para 10) and steps for expanding cells prior to fucosylation (page 11 para 81). One of ordinary skill in the art would have been motivated to expand the therapeutic cells prior to fucosylation because this would have allowed for a greater number of cells to work with and store. One of ordinary skill in the art would aim to get and keep as close to 100% fucosylation levels in their method, such as at least 90%, because 100% would be the maximum level. One of ordinary skill in the art would have had a reasonable expectation of success because Miller teaches that this maximal formation can be attained with sufficient concentrations and time periods and can be measured using Flow Cytometry.
Regarding claim 13, Miller does not specifically mention expanding cells under cGMP. However, Slepushkin suggest that the use of cGMP is beneficial and advantageous for the production of cells intended for clinical use in a subject for the reduction of contamination of the cell product (page 20 para 246-247). One of ordinary skill in the art would have been motivated to expand the therapeutic cells of Miller et al under cGMP because Slepushkin suggest that the use of cGMP is beneficial and advantageous for the production of cells intended for clinical use in a subject for the reduction of contamination of the cell product (page 20 para 246-247). One of 
Therefore the combined teachings of Miller et al and Slepushkin et al render obvious Applicant’s invention as claimed.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2011/0091434-from IDS filed 10/03/2018) in view of Slepushkin et al (US 2008/0274091) as applied to claims 1-4, 6-9, 12, 13, 16-17, 20-22 and 24 above, and further in view of Neuenfeldt et al (US 5,964,261-newly cited).
Regarding claim 14, the combined teachings of Miller and Slepushkin render obvious the claimed invention, but do not specifically teach wherein the physiologically balanced salt solution used for cryopreservation is also the culture medium used for expanding the therapeutic cells.
Neuenfeldt teach methods drawn to the implantation of cells (column 1 lines 37-45). For cells, suitable media include growth media, PBS, Plasmalyte, and non-buffered saline. For cryopreservation purposes, suitable media include DMEM, FBS, Human Serum, DMSO, and Glycerol (column 5 lines 23-33)
Applicant indicates in their specification that a physiologically balanced salt solution is provided by DMEM (see page 18 para 67 of the as filed specification). It is well known that DMEM is a suitable medium for the expansion of cells, including T cells and B cells and thus obvious to use for an expansion step as well. 

Therefore the combined teachings of Miller et al, Slepushkin et al and Neuenfeldt et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that because claim 15 recites some limitations that are unrelated to species requirement that claim 15 should not be withdrawn 
This is not found persuasive. Claim 15 recites as the therapeutic cell type cells that are not part of the elected species (immune cells) and are not listed in the alternative to the elected cell type and therefore the claim is withdrawn as being drawn to a non-elected specie. Claim 23 is also withdrawn for the same reason. In addition, 
Applicant argues that Miler is limited to cryopreservation of only certain types of cells, such as cord blood and is not enabling for the particular method steps claimed.
This is not found persuasive. The details of the cryopreservation steps are taught by Slepushkin.
Applicant argues that Slepushkin does not render the claims obvious because the reference is unconcerned with and did not evaluate the retention of molecules on the surfaces of the transduced T cells.
This is not found persuasive. The Miller reference indicates that those cryopreservation procedures that are routine in the art are suitable for use with fucosylated cells. 
Applicant asserts that it was well known at the time of the subject application’s priority date that both the steps of expansion and cryopreservation negatively impacted the number and function of adhesion molecules present on the surface of various cell types. Applicant asserts that this negative impact has been well documented in the prior art and was discussed in detail in the application as filed and points to paragraphs 8, 10, 28-31 as evidence as well as several references # 1-7.
This is not found persuasive because the evidence relied upon does not recite fucosylated cells, specifically the elected fucosylated immune cells, and thus is not commensurate in scope with the claims and also insufficient to overcome the teaching of Miller which states that fucosylated cells can be successfully expanded and cryopreserved.

This is not found persuasive. Miller et al specifically teach that therapeutic cells and expanded cells in general are suitable cell types for their fucosylation methods (see above). Miller et al specifically teach that their fucosylated cells are to be stored frozen (cryopreserved). A specific teaching to include expansion and cryopreservation, such as found in Miller, is deemed to supply motivation to include these features in the reference method and the fact that they include well known and routine steps provides the reasonable expectation of success.
Applicant argues that neither Miller nor Slepushkin recognizes the technical problem to which the claimed invention is addressed and thus cannot render the claimed method obvious.
This is not found persuasive because the claimed method does not include any steps beyond what is routine for the expansion and cryopreservation of cells in general and therefore one of ordinary skill in the art following the directions of Miller and Slepushkin would have all the information needed to carry out the claimed method steps.
Applicant asserts that there is no reasonable expectation of success for combining the prior art references. Applicant argues that the claimed method which now 
This is not found persuasive. These limitations are written as functional language and not as active method steps. Therefore as long as the obvious active method steps are carried out the effects are deemed to inherently follow unless these effects are caused by features not recited in the claims. In addition, Miller et al teach steps for measuring fucosylation and modifying the method to achieve maximal fucosylation and thus provides a motivation and reasonable expectation of success to achieve the maximal fucosylation.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Applicant argues that none of the combinations of prior art references used in rejections arrive at the presently claimed methods. Applicant argues that there is not an explicit or implicit teaching or suggestion that cryopreserved fucosylated therapeutic cells would retain a fucosylation of at least about 90% of the fucosylation level present prior to freezing.

Applicant argues that there is not a reasonable expectation of success in combining the prior art references as required to arrive at the present invention.
This is not found persuasive. The prior art references represent what is known in the prior art of cell culture and storage. Miller et al teaches freezing of their fucosylated expanded stem cells and the secondary references of Bruder, He and Giancola provide evidence that the freezing steps and the use of cGMP are well known in the art of cell therapy.
Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.
This is not found persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the current case the conclusion of obvious is completely based on the teachings of the references cited above.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632